Exhibit 10.123

FIFTH AMENDMENT TO THE LICENSE AGREEMENT

This FIFTH AMENDMENT (this “Fifth Amendment”) to the License Agreement dated
July 14, 2004, as thereafter amended (the “Agreement”) by and between Vernalis
Development Limited (“Vernalis”) and Endo Pharmaceuticals Inc. (“Endo”), is
entered into as of August 15, 2011 (the “Fifth Amendment Effective Date”) .
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Agreement.

WHEREAS, pursuant to the Agreement, Vernalis granted to Endo certain rights and
licenses to the Product under Vernalis IP;

WHEREAS, Vernalis wishes to assign the Assigned Patents (as defined below)
pursuant to a separate patent assignment document;

WHEREAS, the Parties wish to further amend the Agreement to reflect the new
ownership arrangement of the Assigned Patents;

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereto agree that with effect from the Fifth Amendment Effective Date:

 

1. Notwithstanding the assignment by Vernalis to Endo of the Assigned Patents,
all financial terms and rights and obligations of the parties contained in the
Agreement (including without limitation Endo’s obligations to pay milestones and
royalties to Vernalis in relation to the Assigned Patents) shall remain
unchanged, except as expressly varied by the terms of this Fifth Amendment. For
the avoidance of doubt, neither the assignment of the Assigned Patents as
referred to above, nor anything in this Fifth Amendment, shall operate to grant
Endo any rights outside the Territory or diminish any of Vernalis’ rights
outside the Territory.

 

2. Section 1 of the Agreement is hereby amended by inserting the following
definition as Section 1.1.5A:

“Assigned Patents”—the Patent Rights listed in Schedule 12.

 

3. Section 1 of the Agreement is hereby amended by inserting the following
definition as Section 1.1.101A:

“US”—the United States of America.

 

4. Section 1.1.108 of the Agreement shall be deleted in its entirety and
replaced with new Section 1.1.108 which shall read as follows:

“Vernalis Patent Rights”—the Patent Rights which are owned by or licensed to
Vernalis at the Closing Date Covering the Compound or its manufacture or use in
the Territory set forth in Schedule 8 and subject to the provisions of Clauses
8.11 and 8.12, any other Patent Rights in the Territory which are owned by or
licensed to

 

1



--------------------------------------------------------------------------------

Vernalis (other than from Endo) during this Agreement which Cover (i) the
making, using or Commercialisation of Compound or Product in the form which it
exists at the Closing Date; and (ii) Product Enhancements, to the extent
Vernalis has the rights to license the same. When used in Sections 3.1 10.1 and
15.2 (as a constituent part of the definition “Vernalis IP”), and in Sections
12.1, 12.2, 12.5, 12.6, 12.8 and 15.2 “Vernalis Patent Rights” excludes in each
case ((i) and (ii)) the Assigned Patents.

 

5. The Agreement is hereby amended by adding new Section 1.2 which shall read as
follows:

References in this Agreement to “sublicense” or “sublicensing” by Endo shall be
taken also to mean “license” or “licensing” by Endo, and related references to
“sublicensee” shall be taken also to mean “licensee”, as the context requires.

 

6. The Agreement is hereby amended by adding new Section 3.9 and new
Section 3.10 which shall read as follows:

“3.9 Subject to Clause 3.10, Endo hereby grants Vernalis a royalty-free, fully
paid-up, non-terminable, irrevocable, perpetual license under the Assigned
Patents, which shall be sublicensable through multiple tiers:

(a) to manufacture, have manufactured and use the Product in the US solely for
the purpose of exporting the Product outside the Territory, which license shall
be non-exclusive;

(b) subject to Clause 8.10, to conduct or have conducted a Territory Study in
the US, which license shall be exclusive; and

(c) for all purposes other than to make, have made, use, Commercialise and have
Commercialised the Product in the US, which license shall be exclusive.

3.10 With respect to each Assigned Patent, Vernalis may, at its sole discretion,
at any time or times, on written notice to Endo specifying the relevant Assigned
Patent (a) convert the license granted pursuant to Section 3.9 under such
Assigned Patent into a non-exclusive license; or (b) whether or not such license
is exclusive, or has been converted into a non-exclusive license, terminate such
license, in which case the reference to Assigned Patents in Section 3.9 shall
not include such Assigned Patent.”

 

7. The Agreement is hereby amended by adding new Section 12.1A which shall read
as follows:

“12.1A Endo shall have the obligation to prepare, file, prosecute and maintain
(with the same or substantially similar coverage) the Assigned Patents in the US
at its own cost and expense and using legal counsel of its own choosing. At
Endo’s sole expense (which shall include without limitation the payment by Endo
of Vernalis’ reasonable patent attorney charges and expenses), Vernalis shall
provide

 

2



--------------------------------------------------------------------------------

  reasonable assistance to Endo and Endo’s legal counsel by (a) assisting with
the reasonable enquiries of Endo’s legal counsel regarding the Assigned Patents
and their prosecution and (b) providing such information as may be in Vernalis’
possession and executing all documents reasonably required to effectuate this
Section 12.1A.”

 

8. The Agreement is hereby amended by adding new Section 12.6A which shall read
as follows:

“12.6A Endo shall have the exclusive right, but not the obligation, to, at its
own cost and expense, enforce the Assigned Patents against infringers in the
Territory, including, without limitation, to sue and collect damages for
infringement, including past infringement or misappropriation, and/or to defend
against any Third Party claim of invalidity or unenforceability of any Assigned
Patents (collectively, “Actions”). If requested by Endo, Vernalis shall provide
all necessary assistance to Endo in relation to such proceeding. Endo shall,
upon demand by Vernalis, indemnify Vernalis against the Costs of such activity
unless Vernalis elects to be separately represented, which separate
representation shall be at Vernalis’ own cost and expense. Endo may enter into
settlements, stipulated judgments or any other arrangements respecting such
infringement or alleged invalidity in the Territory. If Endo succeeds in any
such infringement proceedings whether at trial or by way of settlement, Endo
shall be entitled to retain such part of any award of Costs and damages made in
such proceedings or settlement sum as is equal to Endo’s Costs of taking the
proceedings and shall be entitled to retain the balance received by Endo less an
amount equivalent to the royalties which would have been due to Vernalis on the
balance as if they were Net Sales which amount shall be paid to Vernalis”

 

9. The Agreement is hereby amended by adding new Section 12.8A which shall read
as follows:

“12.8A Should Vernalis receive a certification from a Third Party in the US
under the US “Drug Price Competition and Patent Term Restoration Act of 1984
(Public Law 98-417), as amended (21 U.S.C. § 355(j)(2)(A)(vii)(IV) for the
Assigned Patents Covering the making, having made, using or Commercialisation of
a Product, then Vernalis shall immediately give written notice to Endo of such
certification.”

 

10. The Agreement is hereby amended by adding new Section 18.1.3A which shall
read as follows:

“18.1.3A Immediately assign to Vernalis all right, title and interest in and to
the Assigned Patents and shall do, or procure the performance of, all further
acts, and execute and deliver (or procure the execution and delivery of) all
further documents, that are necessary or desirable to vest in Vernalis the full
benefit of all right, title and interest in and to the Assigned Patents, at
Endo’s cost and expense.”

 

11.

The Agreement is hereby amended by inserting in Section 19.1 “, the Assigned

 

3



--------------------------------------------------------------------------------

Patents” between “the Endo IP” and “ or the Endo Copyright”.

 

12. The Agreement is hereby amended by inserting the list of Patent Rights set
forth in Annex 1 to this Fifth Amendment as Schedule 12 to the Agreement.

 

13. All terms and conditions of the Agreement not specifically amended herein
shall remain unchanged and in full force and effect.

 

14. This Fifth Amendment shall be binding on each Party’s successors and
assigns.

 

15. This Fifth Amendment may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Fifth Amendment as of
the day and year first above written.

 

ENDO PHARMACEUTICALS INC.       VERNALIS DEVELOPMENT LIMITED By:  

/s/ DAVID P. HOLVECK

    By:  

/s/ IAN GARLAND

Name: David P. Holveck     Name: Ian Garland Title: President and CEO    
Title: Chief Executive Officer

 

4



--------------------------------------------------------------------------------

Annex 1

Assigned Patents

 

Patent No.   Issue Date   Inventor

5,464,864,

  7 Nov. 1995   King et al.

5,616,603

  1 April 1997   Borrett et al.

5,637,611

  10 June 1997   King et al.

5,827,871

  27 Oct. 1998   King et al.

5,962,501

  5 October 1999   Borrett et al.

 

5